Citation Nr: 1231775	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  07-33 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee condition.     

2.  Entitlement to service connection for a right knee condition.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee condition.  

2.  Entitlement to service connection for a left knee condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1980 and from September 1990 to June 1991, in addition to service in the National Guard.     

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In July 2009, the Veteran did not report to a scheduled video conference hearing before the Board.  The Veteran has not provided good cause for his absence and has not requested to be scheduled for another hearing.  Therefore, the Board finds that the Veteran has withdrawn his request to testify before the Board.  38 C.F.R. § 20.704.

In June 2011, the Board denied the Veteran's claim for service connection for bilateral hearing loss and remanded his remaining issues of service connection for  left and right knee conditions for further development.  As that development has been sufficiently accomplished, the appeals have returned to the Board for adjudication.   Because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

The issues of entitlement to service connection for renal cell cancer of the lungs, lymph nodes, pelvic area, and left hip, for a low back disorder to include as due to a Gulf War undiagnosed illness, and for posttraumatic stress disorder (PTSD) have been raised by the record (see July 2012 statement), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's claims of entitlement to service connection for right and left knee disorders were last finally denied by a December 2004 rating decision.  He did not initiate an appeal or submit new and material evidence within the one year appeal period.

2.  The evidence received since the December 2004 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating his claims of entitlement to service connection for a right knee disorder and a left knee disorder.  

3.  The weight of the evidence shows that a right knee disorder was not present in service or for many years after service; that a right knee disorder did not begin during or get caused by the Veteran's active duty service or his active duty for training (ACDUTRA); and that a right knee disorder was not caused by an injury while on inactive duty for training  (INACDUTRA).

4.  The competent evidence is in equipoise as to whether the Veteran's left knee disorder, assessed as degenerative changes, either began during or was otherwise caused by his time on ACDUTRA. 




CONCLUSIONS OF LAW

1.  The December 2004 RO decision that denied entitlement to service connection for a right knee disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156, 20.302, 20.1103 (2004).

2.  Evidence received since the December 2004 RO decision that denied entitlement to service connection for right knee disorder is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 101(2), (24); 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6(a), 3.102, 3.159, 3.303 (2011).    

4.  The December 2004 RO decision that denied entitlement to service connection for a left knee disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156, 20.302, 20.1103 (2004).

5.  Evidence received since the December 2004 RO decision that denied entitlement to service connection for left knee disorder is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

6.  Criteria for service connection for a left knee disability have been met.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505, 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.6(c)(3), 3.102, 3.159, 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence - Right and Left Knee Disorders

The Veteran's claim of entitlement to service connection for joint pain in the knees was initially denied by a June 2000 RO decision on the grounds that there was no evidence of a disability for which compensation could be granted.  In making this determination, the RO noted that, though a VA clinician assessed osteoarthritis of the bilateral knees in April 1999, the Veteran had been afforded a VA examination in July 1999 that included an x-ray study and the examiner reached no diagnosis for the bilateral knees.  At the time of the June 2000 decision, the evidence of record included the Veteran's service treatment records dated from 1990 to 1991, the July 1999 VA examination, private treatment reports dated from 1992 to 1999, and VA treatment reports dated in 1999.  The Veteran was notified of the June 2000 decision and of his appellate rights by a letter dated in June 2000.  He did not appeal.  Therefore, the June 2000 RO decision is final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103. 

In November 2000, the Veteran submitted another claim seeking service connection for both knees.  Service connection for joint pain in the knees was denied by an April 2002 RO decision for lack of evidence a bilateral knee disorder was incurred or aggravated during active service.  The RO had reviewed lay statements from the Veteran and then-current VA treatment reports.  The Veteran was notified of the April 2002 decision and of his appellate rights by a letter dated in May 2002.  He did not appeal.  Therefore, the April 2002 RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In May 2004, the Veteran submitted another claim seeking service connection for both knees.  Service connection for joint pain in the knees was denied by a December 2004 RO decision for a lack of new and material evidence as to a bilateral knee disorder was incurred or aggravated during active service.  The RO had reviewed lay statements by the Veteran, which included a July 2004 statement in which he described his knee getting "banged" while on a blackout drive during training that occurred between June and July of 1998 at Fort Chaffee.  The Veteran was notified of the November 2004 decision and of his appellate rights by a letter dated in December 2004.  He did not initiate an appeal or submit new and material evidence within the one year appeal period.  Therefore, the December 2004 RO decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.1103.

The Veteran filed the current claim to reopen service connection for a right and left knee disorder in August 2006.  A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In this regard, the Board notes that, in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  The Board also notes that, for purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 
1 Vet. App. 49, 57 (1990). 

Evidence obtained since the December 2004 RO decision includes: lay statements from the Veteran, current VA treatment records, VA examinations, and private treatment records.  Significantly, the Veteran reported to the VA examiner during the November 2006 VA joints examination that he had injured his left knee when his left knee struck a doorknob in the truck he was driving during training, the Veteran submitted a statement in March 2007, though styled as a stressor statement, which both described the left knee injury from the door knob and dated the injury to training that occurred in between June 1997 and June 1998.  A November 2007 VA examination diagnosed the Veteran with chondromalacia of the right knee.   

The Veteran's claims were previously denied because the evidence did not show that he had incurred left or right knee disorders during service, ACDUTRA, or INACDUTRA.  The evidence submitted since December 2004 shows that the Veteran has been diagnosed with a right knee disorder, chrondomalacia, and a report of a left knee injury that occurred during a dated drilling period.  This evidence is new in that it had not previously been submitted.  It is also material insofar as it relates to previously unestablished facts necessary to substantiate the Veteran's claims; specifically, evidence of a current right knee disability and evidence that suggested an injury during a training period.  In this regard, the Board notes that the Veteran need not present evidence as to each element that was a specified basis for the last disallowances; rather, he need only submit new and material evidence as to at least one of the bases of the prior disallowances.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (noting that the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant to submit medical nexus evidence when he provided new and material evidence as to another missing element).  The additional evidence being both new and material, the claims for service connection for a right knee disorder and a left knee disorder are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

II.  Service Connection. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA), or an injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304.  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505 (West 2002); 38 C.F.R. § 3.6(c)(3) (2011).  However, service connection is generally not legally merited when a disability incurred on INACDUTRA results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. 
§ 3.303(a). 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).    

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Right Knee Disorder

The Veteran's Guard treatment records do not show any evidence of treatment for, or complaints regarding, his right knee.  Private treatment reports that span the 1990s (the Veteran was retired from the Guard in July 1999) include no mention of complaint regarding the right knee.  The service treatment records which are of record similarly fail to show any knee problems, and the Veteran specifically denied any knee problems on a medical history survey completed in May 1991.

The Veteran submitted his original claim for swollen knees in June 1999.  He was afforded a VA examination in July 1999 at which he denied any trauma to the right knee, though he reported intermittent knee pain.  Following an x-ray study that was interpreted as showing normal knees, the VA examiner indicated there was insufficient evidence to warrant a diagnosis.  

The Veteran submitted a November 2000 statement in which he reported having very painful knees (see also September 2006), which would include the right knee; however, he sought treatment at VA in May 2000, October 2000, and March 2001, but only complained about his left knee, failing to mention the right knee.  In August 2001 the Veteran again complained about his left knee pain; however the clinician noted the right knee had crepitance on extension.  The clinician did not provide an assessment for the right knee.  

The Veteran's July 2004 statement, the first statement of record describing an injury to the "knee" while in training during a blackout drive at Fort Chaffee referred to his "knee" in the singular.  See also May 2004 and March 2007 (left knee) statements.  

In August 2006, the Veteran submitted the current claim seeking service connection for his joints.  In a September 2006 statement, he clarified that he was seeking service connection for his knees, which would include his right knee.  In November 2006, the Veteran was afforded a joints examination at which he reported no right knee problems.  The examiner noted patellofemoral crepitation in the right knee, though an x-ray study found normal bony architecture without disease, deformity, or sign of injury.  The examiner did not provide any diagnosis or assessment for the right knee.  

In August 2007, the Veteran again submitted a statement that listed the claimed disability as "knees", which would presumably include the right knee.  

In November 2007, he was afforded a VA general medical examination.  While the Board in its June 2011 decision found this general medical examination insufficient because the examiner did not provide an opinion regarding etiology, this examiner did provide an assessment of the right knee, the first in the record.  The examiner assessed chondromalacia of the right knee.

In October 2008, the Veteran was afforded another VA general medical examination to develop his other claims.  The examiner noted the Veteran complained only about the left knee and reported no symptoms at all in the right knee.  Therefore, the examiner did not conduct an objective examination of the right knee.   

Finally, following the June 2011 remand, the Veteran was afforded VA joint examinations in July 2011 and April 2012 that clearly included claims file review.  

At the July 2011 VA joints examination, the examiner noted that the Veteran had complained about discomfort in the right knee that had been present for more than 10 years.  Following an x-ray study for the right knee that was unremarkable, the examiner assessed right knee patellofemoral pain syndrome.  In conclusion, the examiner stated that the Veteran's knee symptoms, particularly on the left side, were related to, secondary to, and a result of his service time, and specifically beginning with the injury described in 1998.  The examiner then went on to describe only left knee problems, and noted that while the left knee disorder began in 1998-99 the right knee problems did not begin until later.  While this examination appears to have suggested that a right knee disability might be related to the Veteran's military service, a close reading of this opinion shows that the examiner did not actually detect any structural impairment in the Veteran's right knee.  Rather, the main right knee symptom was patellofemoral pain.

However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The Veteran was provided a second examination in April 2012, at which the examiner noted the Veteran denied any problems with his right knee.  Patellar crepitus was absent on the right.  The examiner opined that the Veteran's right knee was normal on that examination and explained that while earlier examinations may have found patellofemoral syndrome, he found no convincing signs of such a disorder.  

From a review of the record, the Board notes that radiologic evidence has consistently shown the Veteran's right knee to be normal/unremarkable.  At the July 2011 VA examination, the Veteran did complain about pain.  However, by the April 2012 VA examination, the Veteran denied right knee problems, and the examiner found no indication of a chronic right knee disability. 

While there had been earlier suggestions that the Veteran may have had chondromalacia in his right knee, the more recent VA examinations do not corroborate such a conclusion.  The examiners had access to the Veteran's claims file and examined the Veteran.  Moreover, radiologic evidence has repeatedly shown a normal right knee, and the Veteran even denied any right knee problems at his most recent VA examination.  In view of the foregoing, it would appear that the preponderance of the competent medical evidence reflects the prior diagnosis of chondromalacia of the right knee was in error and that the Veteran does not currently have, nor has he had during the course of his appeal, a right knee disability.  Such a conclusion is also supported by the 2006 VA examination at which no right knee disability was diagnosed (as only a left knee disability was found).

In making this determination, the Board does not dispute the sincerity of the Veteran's periodic complaints of pain or intermittent discomfort.  The Board acknowledges that the Veteran, as a lay person, is competent to describe symptomatology such as pain and discomfort that he can experience through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

However, as a lay person, the Veteran lacks the medical training and expertise to provide a complex medical opinion such as diagnosing a knee disability.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, while the Veteran has reported pain in his right knee, he cannot diagnose an actual chronic right knee disability.

As noted the Court has previously held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim. 

The Board is cognizant that in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of a current disability is satisfied when the claimant had a disability at the time a claim for VA disability compensation was filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  Here, however, while provisional diagnoses of right knee retro patellar pain syndrome and chondromalacia of the right knee may have been rendered; the VA examiner in April 2012 explained that he found no such crepitace at all and that there were no convincing signs that the Veteran ever actually had patella femoral pain syndrome.  He did not find that the disorder had resolved, or healed, by the date of the April 2012 examination.  As such, the Board concludes that these provisional diagnoses lack the medical foundation to establish the presence of any of a chronic right knee disability during the course of the Veteran's appeal. 

Available service treatment records have been reviewed, but fail to mention any right knee problems.  It is also noted that the Veteran specifically denied any knee problems on his medical history survey completed in conjunction with his separation physical in 1991.  The Veteran's lower extremities were also found to be normal at that time.  It is acknowledged that the Veteran served in the reserves after that time, but he has not described any actual injury to his right knee while on either ACDUTRA or INACDUTRA.  He has also not submitted any evidence of any right knee treatment during either such training period.  Further, his periodic complaints of right knee pain were interspersed with reports that he had no problems with his right knee and medical assessments of a normal right knee.  

In summary, when evaluated by a competent medical professional for the explicit purpose of evaluating his contentions, the Veteran has been shown to not actually have a right knee disability.  As detailed above, the Board has already determined that these medical findings are supported by an adequate foundation, that there is no competent medical evidence which explicitly refutes the VA examiners in this case, and that these findings are adequate for resolution of this case. 

For these reasons, the Board has concluded that the preponderance of the evidence is against the Veteran's right knee claim.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefits sought on appeal with respect to this claim must be denied. 

Left Knee Disorder

In June 1999, the Veteran filed a claim seeking service connection for a left knee disorder.  Specifically, he contends that he injured his left knee on a door knob during a blackout drive while training with the Guard at Fort Chaffee in 1997 or 1998.  

Service treatment records prior to 1998 show that in 1991, the Veteran specifically denied any knee problems.  

The Veteran's few National Guard treatment reports of record consist of Reports of Physical Examinations and Reports of Medical History that do not mention any complaints of symptoms pertaining to his left knee.  The Veteran's statements varied as to whether he received medical treatment at all after the blackout drive. 

Nonetheless, personnel records indicate the Veteran was retired in July 1999 from the Guard.  In July 1999, the Veteran submitted an original document to VA that was a detailed report of retirement points earned during his last reserve year of April 1998 to effectively April 1999 that listed the INACDUTRA and ACDUTRA performed by the Veteran for his final year.  The Veteran had a two-week ACDUTRA period from June 20, 1998 to July 3, 1998.  He also had a period of INACDUTRA on July 18, 1998.  

The earliest VA treatment report of record, dated in April 1999, indicated the Veteran reported a history of knee pain.  He underwent a VA examination in June 1999, at which he denied any specific trauma to his neck or knees, but did describe intermittent pain in those areas.  He denied any knee swelling.  On examination, the Veteran demonstrated full range of motion without pain in his knees with no edema, effusion, or deformity noted.  The Veteran's ligaments appeared to be intact and his gait was unimpaired.  The Veteran squatted easily and no knee tenderness was noted.  The examiner opined that there was insufficient evidence of a pathology for the left knee, as it appeared normal during the examination.  Additionally, x-rays of the knees were normal and showed unremarkable articular surface and unremarkable joint spaces.

In the VA treatment reports the Veteran consistently reported left knee pain.  The Board notes this consistency stands in contrast to the periodic complaints about the right knee, which was discussed in detail above.  By May 2000, a VA clinician found osteoarthritis of the left knee probable and an August 2001 clinic report referred to the Veteran having osteoarthritis of the left knee.  X-rays in October 2008 showed mild degenerative changes.

In July 2004, the Veteran submitted a statement in which he both described the left knee injury he remembered experiencing and provided a window of dates when the training may have occurred.  He reported the injury occurred between June and July, 1998, dates which approximately correspond to his last annual tour in 1998, when the Veteran was clearly on ACDUTRA.  See also March 2007 statement ("June 1997-1998").

While the Board has already found the November 2006 VA joints examination insufficient because the examiner did not have the opportunity for claims file review and did not provide an opinion regarding etiology, the Veteran's statement attributing his left knee symptoms to an injury in 1998 when his left knee struck a doorknob remains relevant and probative.  It is evidence that the Veteran credibly and consistently reported a plausible account of how he injured his left knee during an objectively verified ACDUTRA period.  

In July 2011 the Veteran was afforded a VA joints examination that pertained only to his claimed knee disorder and that included a claims file review.  The Veteran informed the VA examiner of the left knee injury on the door knob during the blackout drive; therefore, this examiner had both the claims file's objective contents and the Veteran's lay statement of how he injured his knee to consider.  An x-ray study found deformity in the left knee with medial joint line narrowing and irregularity of the medial femoral condyle and some patellofemoral spurring.  The examiner assessed left knee patellofemoral pain syndrome, plus early degenerative arthritis.  The examiner opined it was as likely as not that his left knee symptoms were related to and a result of his service time, in particular to the injury he described in 1998.   

It is noted that in April 2012, a VA examiner concluded that it was less likely than not that the Veteran's left knee disability was secondary to service, with the rationale that there was no evidence showing that the Veteran had banged his knee in 1998.  However, as explained, the Veteran is considered competent to report an in-service injury, and the injury he described is consistent with his service.  See 38 C.F.R. § 1154(a).  The Board has found the Veteran's reported injury credible, and therefore the examiner's negative opinion is not considered to be probative.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).  

In light of the evidence, the Veteran is entitled to service connection for his left knee disorder.  Though the Veteran in July 1999 denied having experienced any trauma to his left knee, in 2004 he reported having injured his left knee during a blackout drive while training on Fort Chaffee in approximately 1998.  His descriptions of this injury and how it occurred have remained consistent and the Board finds that the Veteran is credible overall.  Objective evidence in the claims file indicates the Veteran was on ACDUTRA for a two week period between June and July in 1998; suffered a left knee injury while on ACDUTRA; and currently has a left knee disorder which has been related to the in-service injury by competent evidence.  Significantly, the July 2011 VA examiner opined it was as likely as not that the left knee disorder was related to the 1998 injury while on ACDUTRA.   

Therefore, resolving any doubt in the Veteran's favor, the criteria for service connection for a left knee disorder have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, the Veteran's claim for service connection for a left knee disability is granted.

III.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), and implementing regulations, impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal regarding the claim for service connection for a left knee disorder, further assistance is unnecessary to aid the Veteran in substantiating this claim. 

With regard to the claim seeking service connection for a right knee disorder, notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 486 (2006). 

In the present case, required notice was provided by a letter dated in August 2006, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  With regard to claims to reopen finally disallowed claims, the VCAA requires notice of the evidence needed to reopen the claim, as well as the evidence necessary to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Such notice was provided in the August 2006 letter.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private and VA treatment records have been obtained and post-remand efforts to supplement the record with additional private and VA medical records were sufficiently completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he did not appear for the scheduled hearing, and so waived the request to testify. 

The Veteran was afforded VA Joints examinations in 2006, 2011 and 2012, and there has not been any challenge to the adequacy of any of the examination.  

In addition, the Board notes that the RO attempted to obtain the Veteran's service treatment records.  While some records were obtained, the RO was unable to obtain a complete set of National Guard treatment records, to the extent any more exist, for any treatment received after the Veteran's last active service.  See April 2002 Memorandum of Unavailability of Service Records.  In this regard, the Board recognizes its heightened duty to explain its findings and conclusions and to consider benefit of the doubt and corroborative testimony in cases where records are unavailable.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Nevertheless, the Veteran was informed of the inability to obtain these records, and requested to provide any copies he might have.  The Board also observes that the Veteran did not report to VA he sought treatment for his right knee during Guard training.

Finally, the Board observes that the Veteran's claims file contains a notation from the Social Security Administration (SSA) received at the RO in February 2007 indicating that the Veteran was denied disability benefits from the SSA.  The medical evidence that supported the application for benefits was requested and added to the claims file.  

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 






(Continued on the next page)
ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a right knee disorder is reopened.  

New and material evidence having been submitted, the claim of entitlement to service connection for a left knee disorder is reopened.  

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is granted.  


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


